Per Curiam. This claim was filed pursuant to Ch. 48, Sec. 281 et seq., Ill.Rev.Stat., 1971, “Law Enforcement Officers and Firemen Compensation Act”. The Court is in receipt of the Application for Benefits and Statement of Supervising Officer, as well as an investigative report by the Illinois Attorney General’s office. Based upon these documents the Court finds as follows: That the claimant, Rose F. Wenzel, is the wife of the decedent and is the named beneficiary under the Application for Benefits. That the decedent, Robert F. Wenzel, was a patrolman for the traffic division — Area No. 6, by the City of Chicago Police Department engaged in the scope of his duties on January 19, 1973, within the meaning of Section 282 of the aforecited act. On said date he was fatally shot three times after stopping a vehicle with two occupants, apparently for a traffic violation. Officer Wenzel’s death was clearly as a result of bullet wounds to the back, neck, and head. The Court further finds that the Attorney General’s office in its investigation has determined that this claim is within the scope of the above cited statutes: “Section 282(e) ‘killed in the line of duty’ means losing one’s life as a result of injury received in the active performance of duties as a law enforcement officer or fireman if the death occurs within one year from the date the injury was received and if that injury arose from violence or other accidental cause. . . ” IT IS HEREBY ORDERED that the sum of $10,000 (TEN THOUSAND DOLLARS) be, and the same here is, granted to Rose F. Wenzel, as wife and next of kin of the decedent, Robert F. Wenzel.